Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 08/26/2019, assigned serial 16/551,207 and titled “Electronic Control System.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 01/2022 have been fully considered and persuasive.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.
The prior art closest to the subject matter of the claimed invention is the reference of Sikkink (US 2016/0373557 A1) which discloses a high-performing computing system (HPC) for housing a plurality of blade chassis, each blade chassis is an electronic chassis that is configured to house, power, and provide high-speed data communication between a plurality of blades.  Sikkink obviously focused on “transmitting data from a transmitter in a high-performance computer to a receiver over a communication channel on a single fabric within the high-performance computer.  The subject matter of the claimed invention is patentably distinguished from this prior art in that it comprises: “a vehicle, comprising: electronic devices; and an electronic control system configured to perform control of the electronic devices, wherein the electronic 
It is found that none of the references either alone or in a combination, teaches or suggests such a claimed invention.
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.


		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667